* Corpus Juris-Cyc. References: Licenses, 37CJ, p. 181, n. 85; Statutes, 36Cyc, p. 1189, n. 76, 77.
Sledge is a village of two hundred people situated in the Yazoo Mississippi Delta levee district. Appellee was a dealer in coffins in this village. Among the ordinances of the levee board levying privilege taxes in the district was one reading as follows:
"Coffins — [13.] On each dealer in coffins in city or town of less than two thousand inhabitants, twenty-five dollars."
This is a verbatim copy of chapter 104, Laws 1920; section 6494, Hemingway's Supplement 1921.
Appellee applied for a refund of seventy-five dollars privilege taxes paid to the levee board for operating business in said village for the years 1922 to 1924, inclusive. Its claim was first presented to the state auditor, who, with the Governor and the attorney-general, approved same for payment. The levee board refused payment. Thereupon, suit was filed in a justice of the peace court, and upon appeal to the circuit court, judgment was rendered in favor of appellee.
The sole question at issue is the liability of appellee for this tax. In other words, shall "town" in the statute be construed as including "village?" *Page 848 
Appellant contends that the word "town" as here used was in its commonly accepted dictionary meaning, and as defined inMurphy v. State, 66 Miss. 46, 5 So. 626. That definition, if accepted, would be inclusive of "village." Section 5795, Hemingway's Code 1917 (section 6730, Hemingway's Code 1927) provides as follows:
"Municipal corporations are divided into three classes, viz.: Cities, towns and villages. Those having two thousand inhabitants or more are cities, those having less than two thousand and not less than three hundred inhabitants are towns, and those having less than three hundred and not less than one hundred inhabitants are villages. A municipal corporation shall not be created with a less population than one hundred inhabitants."
A law imposing a privilege tax should be liberally construed in favor of citizens sought to be assessed with the tax. No occupation will be taxed, unless it clearly appears that it comes within the provision of the law. Vicksburg  Meridian R. Co. v.State, 62 Miss. 105; State ex rel. Atty.-Gen. v. GrenadaCotton Compress Co., 123 Miss. 191, 85 So. 137. Upon doubtful interpretations, privilege tax laws will not be construed as imposing burdens upon citizens. Ex parte Taylor, 58 Miss. 478, 38 Am. Rep. 336. Courts will not extend the statute imposing such taxes beyond the clear meaning of the language employed. BluffCity R.R. Co. v. Clark, 95 Miss. 689, 49 So. 177.
Applying these rules of construction to this statute, we are led to the conclusion that the legislature did not intend to impose this tax on coffin dealers in villages. A reading of the entire chapter on "Privilege Taxes" reveals the legislative intent to distinguish between towns and villages in the imposition of this tax. Section 6493, Hemingway's Supplement 1921, immediately preceding the section in question, recognizes a difference. It fixes one tax on Coca-Cola dealers in towns of not more than one thousand inhabitants, and not less than three hundred *Page 849 
inhabitants, and a smaller tax on dealers in villages of less than three hundred inhabitants.
It is obvious that the legislature never intended to tax dealers in coffins operating in villages. We think section 6730, Hemingway's Code 1927, affords a basis for making the classification.
The judgment of the court below will be affirmed.
Affirmed.